Exhibit 10.2

VISTRA OPERATIONS COMPANY LLC

$1,300,000,000

5.00% Notes due 2027

Purchase Agreement

June 6, 2019

Goldman Sachs & Co. LLC

As Representative of the Initial Purchasers

c/o Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282

Ladies and Gentlemen:

Vistra Operations Company LLC, a limited liability company organized under the
laws of the State of Delaware (the “Company”) and wholly owned indirect
subsidiary of Vistra Energy Corp. (the “Parent”), proposes to issue and sell to
the several parties named in Schedule I hereto (the “Initial Purchasers”), for
whom you (the “Representative”) are acting as representative, $1,300,000,000
principal amount of its 5.00% Senior Notes due 2027 (the “Securities”). The
Securities are to be issued under an indenture (the “Indenture”), to be dated as
of the Closing Date (as defined below), between the Company and Wilmington
Trust, National Association, as trustee (the “Trustee”). The Securities will be
fully and unconditionally guaranteed (the “Guarantees”) by certain of the
Company’s current and future subsidiaries, including (i) its current and future
wholly owned domestic subsidiaries and (ii) Vistra Preferred Inc. and its wholly
owned domestic subsidiaries (collectively, the “Guarantors”) that, in each case,
from time to time are guarantors under the Credit Agreement, dated October 3,
2016, various lenders party thereto and Credit Suisse AG, Cayman Islands Branch,
as successor administrative agent and successor collateral agent (as amended,
the “Credit Agreement”). The use of the neuter in this purchase agreement (this
“Agreement”) shall include the feminine and masculine wherever appropriate.

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder (the “Securities Act”) in
reliance upon exemptions from the registration requirements of the Securities
Act.

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum, dated June 6, 2019 (as amended or supplemented
at the date thereof, including any and all exhibits thereto and any information
incorporated by reference therein, the “Preliminary Memorandum”), and a final
offering memorandum, dated June 6, 2019 (as amended or supplemented at the
Execution Time, including any and all exhibits thereto and any information
incorporated by reference therein, the “Final Memorandum”). Each of the



--------------------------------------------------------------------------------

Preliminary Memorandum and the Final Memorandum sets forth certain information
concerning the Company and the Securities. The Company hereby confirms that it
has authorized the use of the Disclosure Package, the Preliminary Memorandum and
the Final Memorandum, and any amendment or supplement thereto, in connection
with the offer and sale of the Securities by the Initial Purchasers. Unless
stated to the contrary, any references herein to the terms “amend”, “amendment”
or “supplement” with respect to the Disclosure Package, the Preliminary
Memorandum and the Final Memorandum shall be deemed to refer to and include any
information filed under the Exchange Act (as defined below) subsequent to the
Execution Time that is incorporated by reference therein.

As used in this Agreement, the “Disclosure Package” shall mean (i) the
Preliminary Memorandum, as amended or supplemented at the date and time that
this Agreement is executed and delivered by the parties hereto (the “Execution
Time”), (ii) the final term sheet prepared pursuant to Section 5(b) hereto and
in the form attached as Schedule II hereto and (iii) any writings in addition to
the Preliminary Memorandum that the parties expressly agree in writing to treat
as part of the Disclosure Package (“Issuer Written Information”).

The net proceeds from the offering of the Securities will be used, together with
cash on hand, to fund the purchase of (i) any and all of the Parent’s 7.375%
Senior Notes due 2022 (the “2022 Notes”) and (ii) a portion of the Parent’s
7.625% Senior Notes due 2024 (the “2024 Notes”) up to $760,000,000 aggregate
principal amount, in each case, pursuant to a tender offer that is expected to
close on or around the Closing Date, and for general corporate purposes, which
includes the redemption of any and all 2022 Notes outstanding following the
tender offer for the 2022 Notes and the redemption of certain outstanding 2024
Notes.

1.    Representations and Warranties. Each of the Company and each of the
Guarantors, jointly and severally, represents and warrants to, and agrees with,
each Initial Purchaser as set forth below in this Section 1.

(a)    The Preliminary Memorandum, at the date thereof, did not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the Execution Time and on the Closing Date,
the Final Memorandum did not and will not (and any amendment or supplement
thereto, at the date thereof and at the Closing Date will not) contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Preliminary Memorandum or the Final Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchasers
through the Representative specifically for inclusion therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.

 

2



--------------------------------------------------------------------------------

(b)    As of the Execution Time, neither (i) (1) the Disclosure Package and
(2) each electronic road show, when taken together as a whole with the
Disclosure Package, nor (ii) any other General Solicitation (as defined below)
by the Company, its Affiliates, or any person acting on its or their behalf,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from the Disclosure Package based
upon and in conformity with written information furnished to the Company by any
Initial Purchaser through the Representative specifically for use therein, it
being understood and agreed that the only such information furnished by or on
behalf of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof. The term “Affiliates,” means affiliates, as such term is
defined in Rule 501(b) of Regulation D under the Securities Act (“Regulation
D”), except that in reference to the Company, it excludes any person or entity
that is an affiliate (as defined in Rule 501(b)) primarily or exclusively as a
result of his, her or its ownership of capital stock of the Parent).

(c)    None of the Company, its Affiliates, or any person acting on its or their
behalf has, directly or indirectly, made offers or sales of any security, or
solicited offers to buy, any security under circumstances that would require the
registration of the Securities under the Securities Act.

(d)    None of the Company, its Affiliates, or any person acting on its or their
behalf has: (i) engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) (each, a “General
Solicitation”) in connection with any offer or sale of the Securities, other
than any General Solicitation in respect of which the Representative has given
its prior written consent; provided that the prior written consent of the
Representative shall be deemed to have been given in respect of the General
Solicitation included in Schedule III hereto or (ii) engaged in any directed
selling efforts (within the meaning of Regulation S under the Securities Act
(“Regulation S”)) with respect to the Securities; and each of the Company, its
Affiliates and each person acting on its or their behalf has complied with the
offering restrictions requirement of Regulation S.

(e)    The Securities satisfy the eligibility requirements of Rule 144A(d)(3)
under the Securities Act.

(f)    The Parent is subject to and in full compliance with the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”).

(g)    No registration under the Securities Act of the Securities, and no
qualification of the Indenture under the Trust Indenture Act of 1939, as
amended, is required for the offer and sale of the Securities to or by the
Initial Purchasers in the manner contemplated herein, in the Disclosure Package
and in the Final Memorandum.

 

3



--------------------------------------------------------------------------------

(h)    Neither the Company nor any of the Guarantors are, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Disclosure Package and the Final Memorandum
will be, an “investment company” as defined in the Investment Company Act of
1940, as amended, and the rules and regulations promulgated thereunder.

(i)    Neither the Company nor any of the Guarantors (or any other person acting
on its or their behalf) has paid or agreed to pay to any person any compensation
for soliciting another to purchase any securities of the Company (except as
contemplated in this Agreement).

(j)    Neither the Company nor any of the Guarantors (or any other person acting
on its or their behalf) has taken, directly or indirectly, any action designed
to or that has constituted or that might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.

(k)    Each of the Company and each Guarantor has been duly incorporated or
formed, as applicable, and is validly existing as a corporation or limited
liability company in good standing under the laws of the jurisdiction in which
it is incorporated, chartered, organized or formed with full corporate or
limited liability company, as applicable, power and authority necessary to own
or lease, as the case may be, and to operate its properties and conduct its
business as described in the Disclosure Package and the Final Memorandum, and is
duly qualified to do business as a foreign corporation or limited liability
company, as applicable, and is in good standing under the laws of each
jurisdiction that requires such qualification.

(l)    The Company has the authorized capitalization set forth in the Disclosure
Package and the Final Memorandum.

(m)    All the outstanding shares of capital stock or ownership interests of the
Company and each of its subsidiaries have been duly authorized and validly
issued and are fully paid and nonassessable, and, except (i) as otherwise set
forth in the Disclosure Package and the Final Memorandum and (ii) for Vistra
Preferred Inc. and its subsidiaries, all outstanding shares of capital stock or
ownership interests of the subsidiaries are owned by the Company either directly
or through wholly owned subsidiaries free and clear of any security interest,
claim, lien or encumbrance.

(n)    The statements in the Preliminary Memorandum and the Final Memorandum
under the headings “Certain U.S. Federal Income Tax Considerations”, “Certain
ERISA Considerations”, “Description of the Notes” and “Description of Other
Indebtedness” fairly summarize the matters therein described.

(o)    This Agreement has been duly authorized, executed and delivered by each
of the Company and each Guarantor; the Indenture has been duly authorized by
each of the Company and each Guarantor and, assuming due authorization,
execution and delivery thereof by the Trustee, when executed and delivered by
each of the Company and each Guarantor, will constitute a legal, valid, binding
instrument enforceable against the Company and each Guarantor in accordance with
its terms (subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity); and
the Securities have

 

4



--------------------------------------------------------------------------------

been duly authorized, and, when executed and authenticated in accordance with
the provisions of the Indenture and delivered to and paid for by the Initial
Purchasers, will have been duly executed and delivered by the Company and will
constitute the legal, valid and binding obligations of the Company entitled to
the benefits of the Indenture (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity).

(p)    The Guarantees have been duly authorized, and, when the Securities have
been executed and delivered by the Company in accordance with the provisions of
the Indenture, will constitute the legal, valid and binding obligations of the
Guarantors entitled to the benefits of the Indenture (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity).

(q)    No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein or in the Indenture, except such as may be required under
the blue sky laws of any jurisdiction in which the Securities are offered and
sold.

(r)    None of the execution and delivery of this Agreement or the Indenture,
the issuance and sale of the Securities and the Guarantees, or the consummation
of any other of the transactions herein or therein contemplated, or the
fulfillment of the terms hereof or thereof will conflict with, result in a
breach or violation of, or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of its subsidiaries pursuant to,
(i) the charter or by-laws or comparable constituting documents of the Company
or any of its subsidiaries; (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject;
or (iii) any statute, law, rule, regulation, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or any of its subsidiaries
or any of its or their properties, which conflict, breach, violation or
imposition would, in the case of clauses (ii) and (iii) above, either
individually or in the aggregate with all other conflicts, breaches, violations
and impositions referred to in this paragraph (r) (if any), have (x) a Material
Adverse Effect (as defined below) or (y) a material adverse effect upon the
transactions contemplated herein.

(s)    The consolidated historical financial statements and schedules of the
Parent and Dynegy Inc. (“Dynegy”) and their consolidated subsidiaries included
or incorporated by reference in the Disclosure Package and the Final Memorandum
present fairly the financial condition, results of operations and cash flows of
the Parent and Dynegy, as applicable, as of the dates and for the periods
indicated, comply as to form with the applicable accounting requirements of
Regulation S-X (as defined below) and have been prepared in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods involved (except as otherwise noted
therein); the selected financial data set forth under the caption “Summary
Historical Consolidated Financial Information” in the

 

5



--------------------------------------------------------------------------------

Preliminary Memorandum and the Final Memorandum fairly present, on the basis
stated in the Preliminary Memorandum and the Final Memorandum, the information
included or incorporated by reference therein; the pro forma financial
statements included or incorporated by reference in the Disclosure Package and
the Final Memorandum include assumptions that provide a reasonable basis for
presenting the significant effects directly attributable to the transactions and
events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, the pro forma adjustments reflect the proper
application of those adjustments to the historical financial statement amounts
in the pro forma financial statements included or incorporated by reference in
the Disclosure Package and the Final Memorandum; the pro forma financial
statements included or incorporated by reference in the Disclosure Package and
the Final Memorandum comply as to form with the applicable accounting
requirements of Regulation S-X; and the pro forma adjustments have been properly
applied to the historical amounts in the compilation of those statements.

(t)    No action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance by the Company or any of the Guarantors of
this Agreement, the Indenture or the consummation of any of the transactions
contemplated hereby or thereby or (ii) could reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), prospects,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business
(clauses (i) and (ii), a “Material Adverse Effect”), except as set forth in or
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).

(u)    (i) Each of the Company and its subsidiaries has good and marketable
title to all the properties (real and personal) described in the Disclosure
Package and the Final Memorandum as being owned by any of them, in each case,
free and clear of any liens, equities, claims and other defects (except as may
exist under applicable law and as may be imposed by the Company’s credit
facilities described in the Disclosure Package and the Final Memorandum or as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its subsidiaries); and (ii) all the property described in the Disclosure Package
and the Final Memorandum as being held under lease by the Company or its
subsidiaries is held thereby under valid, subsisting and enforceable leases,
except, in the case of clause (i) or (ii), as would not, individually or in the
aggregate, have a Material Adverse Effect.

(v)    Neither the Company nor any of its subsidiaries is in violation or
default of (i) any provision of its charter or bylaws or comparable constituting
documents; (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or bound or to which its property
is subject; or (iii) any statute, law, rule, regulation, judgment, order or
decree applicable to the Company or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such subsidiary or any of its
properties, as applicable, except, in the case of clauses (ii) and (iii), as
would not, individually or in the aggregate, have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(w)    Deloitte & Touche LLP, which has certified certain financial statements
of the Parent and its consolidated subsidiaries, and Ernst & Young LLP, which
has certified certain financial statements of Dynegy and its consolidated
subsidiaries, and which have each delivered its report with respect to the
applicable audited consolidated financial statements and schedules included or
incorporated by reference in the Disclosure Package and the Final Memorandum,
are independent public accountants with respect to the Parent and to Dynegy,
respectively, in accordance with local accounting rules and within the meaning
of the Securities Act.

(x)    There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale of the Securities.

(y)    The Company and each of its subsidiaries has filed all applicable tax
returns that are required to be filed or has requested extensions thereof
(except in any case in which the failure so to file would not have a Material
Adverse Effect and except as set forth in or contemplated in the Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto)) and has paid all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not have a Material
Adverse Effect and except as set forth in or contemplated in the Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).

(z)    No labor problem or dispute with the employees of the Company or any of
its subsidiaries exists or, to the knowledge of the Company, is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, contractors or customers, except as would not have a Material Adverse
Effect and except as set forth in or contemplated in the Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto).

(aa)    Except pursuant to applicable law or the Credit Agreement, no subsidiary
of the Company is currently prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except as described in or contemplated in the Disclosure Package or the
Final Memorandum (in each case, exclusive of any amendment or supplement
thereto).

(bb)    The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company

 

7



--------------------------------------------------------------------------------

and its subsidiaries are in compliance in all material respects with the terms
of such policies and instruments; there are no claims by the Company or any of
its subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
neither the Company nor any of its subsidiaries has been refused any insurance
coverage sought or applied for; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

(cc)    The Company and its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by all applicable authorities necessary
to conduct their respective businesses, and neither the Company nor any of its
subsidiaries has received any written notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a Material Adverse Effect, except as set forth in
or contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).

(dd)    The Parent has established and maintains a system of internal control
over financial reporting (to the extent required by and as such term is defined
in Rule 13a-15(f) under the Exchange Act) that complies with the requirements of
the Exchange Act applicable to the Parent and has been designed by the Parent’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles as applied
in the United States; the Parent’s internal control over financial reporting is
effective; and the Parent is not aware of any material weaknesses in its
internal control over financial reporting.

(ee)    The Parent maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Parent and its
subsidiaries is made known to the Parent’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective.

(ff)    The Company and its subsidiaries (i) are in compliance with any and all
applicable laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (iii) have not
received written notice of any actual or potential liability under any
Environmental Law, except with respect to (i) through (iii) above where such
non-compliance with Environmental Laws, failure to receive or comply with
required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, have a

 

8



--------------------------------------------------------------------------------

Material Adverse Effect, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto). Except as would not, individually or in the aggregate, have
a Material Adverse Effect, except as set forth in the Disclosure Package and the
Final Memorandum, neither the Company nor any of its subsidiaries has been named
as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.

(gg)    In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company and its subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws, or any environmental permit, license or
approval, any related constraints on operating activities and any potential
environmental liabilities to third parties); on the basis of such review, the
Company has reasonably concluded that such associated costs and liabilities
would not, singly or in the aggregate, have a Material Adverse Effect, except as
set forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

(hh)    The minimum funding standard under Section 302 of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (“ERISA”), has been satisfied by each
“pension plan” (as defined in Section 3(2) of ERISA) that has been established
or maintained by the Company and/or one or more of its subsidiaries, and the
trust forming part of each such plan which is intended to be qualified under
Section 401 of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder is so qualified; each of the Company and its
subsidiaries has fulfilled its obligations, if any, under Section 515 of ERISA;
neither the Company nor any of its subsidiaries maintains or is required to
contribute to a “welfare plan” (as defined in Section 3(1) of ERISA) that
provides retiree or other post-employment welfare benefits or insurance coverage
(other than “continuation coverage” (as defined in Section 602 of ERISA)); each
pension plan and welfare plan established or maintained by the Company and/or
one or more of its subsidiaries is in compliance in all material respects with
the currently applicable provisions of ERISA; and neither the Company nor any of
its subsidiaries has incurred or could reasonably be expected to incur any
withdrawal liability under Section 4201 of ERISA, any liability under
Section 4062, 4063, or 4064 of ERISA, or any other liability under Title IV of
ERISA.

(ii)    The subsidiaries listed on Annex A attached hereto are the only
“significant subsidiaries” of the Company (as defined in Rule 1-02 of
Regulation S-X under the Securities Act (“Regulation S-X”)).

(jj)    The Company will not take, directly or indirectly, any action or omit to
take any action (such as issuing any press release relating to the Notes without
an appropriate legend) that would result in the loss by the Initial Purchasers
of the ability to rely on the stabilization safe harbor provided by (i) article
5 of the Market Abuse Regulation (EU) No 596/2014 and Commission Delegated
Regulation (EU) 2016/1052 or (ii) the UK Financial Conduct Authority under
section 137Q of the Financial Services and Markets Act 2000.

 

9



--------------------------------------------------------------------------------

(kk)    The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and applicable money laundering statutes and the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(ll)    Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries (i) is, or is controlled or 50% or more owned in the
aggregate by or is acting on behalf of, one or more individuals or entities that
are currently the subject of any sanctions administered or enforced by the
United States (including any administered or enforced by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or the Bureau of Industry and Security of the U.S. Department of
Commerce), the United Nations Security Council, the European Union, a member
state of the European Union, the United Kingdom (including sanctions
administered or enforced by Her Majesty’s Treasury) or other relevant sanctions
authority (collectively, “Sanctions” and such persons, “Sanctioned Persons” and
each such person, a “Sanctioned Person”), (ii) is located, organized or resident
in a country or territory that is, or whose government is, the subject of
Sanctions that broadly prohibit dealings with that country or territory
(collectively, “Sanctioned Countries” and each, a “Sanctioned Country”) or
(iii) will, directly or indirectly, use the proceeds of this offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other individual or entity in any manner that would result in
a violation of any Sanctions by, or could result in the imposition of Sanctions
against, any individual or entity (including any individual or entity
participating in the offering, whether as underwriter, advisor, investor or
otherwise).

(mm)    Neither the Company nor any of its subsidiaries has engaged in any
dealings or transactions with or for the benefit of a Sanctioned Person, or with
or in a Sanctioned Country, in the three years preceding the date hereof, nor
does the Company or any of its subsidiaries have any plans to engage in dealings
or transactions with or for the benefit of a Sanctioned Person, or with or in a
Sanctioned Country.

(nn)    There is and has been no failure on the part of the Parent or any of the
Parent’s directors or officers, in their respective capacities as such, to
comply with any applicable provision of the Sarbanes-Oxley Act of 2002 and the
applicable rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 relating to loans and Sections 302
and 906 relating to certifications.

(oo)    Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee, Affiliate or other person
acting on behalf of the Company or any of its subsidiaries is aware of or has
taken any action, directly or indirectly, that could result in a violation or a
sanction for violation by any such person or entity of the Foreign Corrupt
Practices Act of 1977 or the U.K. Bribery Act 2010, each as may be amended,

 

10



--------------------------------------------------------------------------------

or similar applicable law of any other relevant jurisdiction, or the applicable
rules or regulations thereunder; and the Company and its subsidiaries have
instituted and maintain policies and procedures to ensure compliance therewith.
No part of the proceeds of the offering will be used, directly or indirectly, in
violation of the Foreign Corrupt Practices Act of 1977 or the U.K. Bribery Act
2010, each as may be amended, or similar applicable law of any other relevant
jurisdiction, or the applicable rules or regulations thereunder.

(pp)    Except as disclosed in the Preliminary Memorandum and the Final
Memorandum, the Company (i) does not have any material lending or other
relationship with any Initial Purchaser or Affiliate of any Initial Purchaser
and (ii) does not intend to use any of the proceeds from the sale of the
Securities hereunder to repay any outstanding debt owed to any Affiliate of any
Initial Purchaser.

Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Initial Purchasers as required by this
Agreement or the Indenture in connection with the offering of the Securities
contemplated hereby shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

2.    Purchase and Sale. Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Company agrees to
sell to each Initial Purchaser, and each Initial Purchaser agrees, severally and
not jointly, to purchase from the Company, at a purchase price of 99.000% of the
principal amount thereof, plus accrued interest, if any, from June 6, 2019 to
the Closing Date, the principal amount of Securities set forth opposite such
Initial Purchaser’s name in Schedule I hereto.

3.    Delivery and Payment. Delivery of and payment for the Securities shall be
made on June 21, 2019, or at such time on such later date not more than ten
Business Days after the foregoing date as the Representative shall designate,
which date and time may be postponed by agreement between the Representative and
the Company or as provided in Section 9 hereof (such date and time of delivery
and payment for the Securities being herein called the “Closing Date”). As used
herein, “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in The City of New York. Delivery of the
Securities shall be made to the Representative for the respective accounts of
the several Initial Purchasers against payment by the several Initial Purchasers
through the Representative of the purchase price thereof to or upon the order of
the Company by wire transfer payable in same-day funds to the account specified
by the Company. Delivery of the Securities shall be made through the facilities
of The Depository Trust Company unless the Representative shall otherwise
instruct.

4.    Offering by Initial Purchasers. (a) Each Initial Purchaser acknowledges
that the Securities have not been and will not be registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons, except pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act.

 

11



--------------------------------------------------------------------------------

(b)    Solely in connection with the offering of the Securities, each Initial
Purchaser, severally and not jointly, represents and warrants to and agrees with
the Company that:

(i)    it has not offered or sold, and will not offer or sell, any Securities
within the United States or to, or for the account or benefit of, U.S. persons
(x) as part of their distribution at any time or (y) otherwise until 40 days
after the later of the commencement of the offering and the date of the closing
of the offering except:

 

  (A)

in the case of sales to those it reasonably believes to be “qualified
institutional buyers” as permitted by Rule 144A under the Securities Act; or

 

  (B)

in accordance with Rule 903 of Regulation S;

(ii)    neither it nor any person acting on its behalf has made or will make
offers or sales of the Securities in the United States by means of General
Solicitation, other than any General Solicitation included in Schedule III
hereto;

(iii)    in connection with each sale pursuant to Section 4(b)(i)(A), it has
taken or will take reasonable steps to ensure that the purchaser of such
Securities is aware that such sale may be made in reliance on Rule 144A;

(iv)    neither it, nor any of its Affiliates nor any person acting on its or
their behalf has engaged or will engage in any directed selling efforts (within
the meaning of Regulation S) with respect to the Securities;

(v)    it is an “accredited investor” (as defined in Rule 501(a) of Regulation
D);

(vi)    it has complied and will comply with the offering restrictions
requirement of Regulation S;

(vii)    at or prior to the confirmation of sale of Securities (other than a
sale of Securities pursuant to Section 4(b)(i)(A) of this Agreement), it shall
have sent to each distributor, dealer or person receiving a selling concession,
fee or other remuneration that purchases Securities from it during the
distribution compliance period (within the meaning of Regulation S) a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”) and may not be offered or sold within the United States or to,
or for the account or benefit of, U.S. persons (i) as part of their distribution
at any time or (ii) otherwise until 40 days after the later of the commencement
of the offering and the date of closing of the offering, except in either case
in accordance with Regulation

 

12



--------------------------------------------------------------------------------

S or Rule 144A under the Securities Act. Additional restrictions on the offer
and sale of the Securities are described in the offering memorandum for the
Securities. Terms used in this paragraph have the meanings given to them by
Regulation S.”;

(viii)    it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in connection with
the issue or sale of any Securities, in circumstances in which Section 21(1) of
the FSMA does not apply to the Company;

(ix)    it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom;

(x)    it acknowledges that additional restrictions on the offer and sale of the
Securities are described in the Disclosure Package and the Final Memorandum; and

(xi)    in relation to each Member State of the European Economic Area, it has
not offered, sold or otherwise made available and will not offer, sell or
otherwise make available, any Securities to any retail investor in the European
Economic Area. For the purposes of this provision the expression “retail
investor” means a person who is one (or more) of the following:

 

  (A)

a retail client as defined in point (11) of Article 4(1) of Directive 2014/5/EU
(as amended, “MiFID II”); or

 

  (B)

a customer within the meaning of Directive 2002/92/EC (as amended, the
“Insurance Mediation Directive”), where that customer would not qualify as a
professional client as defined in point (10) of Article 4(1) of MiFID II; or

 

  (C)

not a qualified investor as defined in Directive 2003/71/EC (as amended, the
“Prospectus Directive”); and

the expression “offer” includes the communication in any form and by any means
of sufficient information on the terms of the offer and the notes to be offered
so as to enable an investor to decide to purchase or subscribe for the Notes.

5.    Agreements. The Company and each of the Guarantors, jointly and severally,
agree with each Initial Purchaser that:

(a)    The Company will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in
Section 5(c) below, as many copies of the materials contained in the Disclosure
Package and the Final Memorandum and any amendments and supplements thereto as
the Initial Purchasers may reasonably request.

 

13



--------------------------------------------------------------------------------

(b)    The Company will prepare a final term sheet, containing solely a
description of final terms of the Securities and the offering thereof, in the
form approved by you and attached as Schedule II hereto.

(c)    The Company will not amend or supplement the Disclosure Package or the
Final Memorandum other than by the Parent filing documents under the Exchange
Act that are incorporated by reference therein without the prior written consent
of the Representative (such consent not to be unreasonably withheld, conditioned
or delayed); provided, however, that prior to the completion of the distribution
of the Securities by the Initial Purchasers (as defined by the opinion of
counsel (including internal counsel) to the Initial Purchasers), the Company
shall ensure that no document be filed under the Exchange Act that is
incorporated by reference in the Disclosure Package or the Final Memorandum
unless, prior to such proposed filing, the Company has provided the
Representative with a copy of such document for their review and the
Representative has not reasonably objected to the filing of such document. The
Company will promptly advise the Representative when any document filed under
the Exchange Act that is incorporated by reference in the Disclosure Package of
the Final Memorandum shall have been filed with the Securities and Exchange
Commission (the “Commission”).

(d)    If at any time prior to the completion of the sale of the Securities by
the Initial Purchasers, any event occurs as a result of which the Disclosure
Package or the Final Memorandum, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made or the circumstances then prevailing, not misleading,
or if it should be necessary to amend or supplement the Disclosure Package or
the Final Memorandum to comply with applicable law, the Company will promptly
(i) notify the Representative of any such event; (ii) subject to the
requirements of Section 5(c), prepare an amendment or supplement that will
correct such statement or omission or effect such compliance; and (iii) supply
any supplemented or amended Disclosure Package or Final Memorandum to the
several Initial Purchasers and counsel for the Initial Purchasers without charge
in such quantities as they may reasonably request.

(e)    Without the prior written consent of the Representative, the Company has
not given and will not give to any prospective purchaser of the Securities any
written information concerning the offering of the Securities other than
materials contained in the Disclosure Package, the Final Memorandum or any other
offering materials prepared by or with the prior written consent of the
Representative.

(f)    The Company will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representative may designate (including certain provinces
of Canada) and will maintain such qualifications in effect so long as required
for the sale of the Securities; provided that in no event shall the Company be
obligated to (i) qualify to do business in any jurisdiction where it is not now
so qualified, (ii) subject itself to taxation in any jurisdiction where it is
not presently so subject or (iii) take any

 

14



--------------------------------------------------------------------------------

action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Securities, in any jurisdiction where
it is not now so subject. The Company will promptly advise the Representative of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

(g)    The Company will not, and will not permit any of its Affiliates to,
resell any Securities that have been acquired by any of them and that constitute
“restricted securities” under Rule 144 under the Securities Act.

(h)    None of the Company, its Affiliates, or any person acting on its or their
behalf will, directly or indirectly, make offers or sales of any security, or
solicit offers to buy any security, under circumstances that, as a result of the
doctrine of “integration” referred to in Rule 502 under the Securities Act,
would require the registration of the Securities under the Securities Act.

(i)    None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities; and each of them will comply with
the offering restrictions requirement of Regulation S.

(j)    None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any General Solicitation with respect to the offer or sale
of the Securities, other than any General Solicitation in respect of which the
Representative has given its prior written consent; provided that the prior
written consent of the Representative shall be deemed to have been given in
respect of the General Solicitation included in Schedule III hereto.

(k)    For so long as any of the Securities are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company, during any period in which it is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, will provide to each holder of such
restricted securities and to each prospective purchaser (as designated by such
holder) of such restricted securities, upon the request of such holder or
prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Securities Act. This covenant is intended to be for the
benefit of the holders, and the prospective purchasers designated by such
holders, from time to time of such restricted securities.

(l)    The Company will cooperate with the Representative and use its best
efforts to permit the Securities to be eligible for clearance and settlement
through The Depository Trust Company.

(m)    The Company will use the net proceeds received from the sale of the
Securities pursuant to this Agreement in the manner specified in the Disclosure
Package and the Final Memorandum.

 

15



--------------------------------------------------------------------------------

(n)    Each of the Securities will bear, to the extent applicable, the legend
contained in “Notice to Investors” in the Preliminary Memorandum and the Final
Offering Memorandum for the time period and upon the other terms stated therein.

(o)    The Company will not for a period of 30 days following the Execution
Time, without the prior written consent of Goldman Sachs & Co. LLC (“Goldman
Sachs”) offer, sell, contract to sell, pledge, otherwise dispose of, or enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the Company or any Affiliate
of the Company or any person in privity with the Company or any Affiliate of the
Company), directly or indirectly, or announce the offering, of any debt
securities issued or guaranteed by the Company (other than the Securities).

(p)    The Company will not take, directly or indirectly, any action designed
to, or that has constituted or that might reasonably be expected to, cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.

(q)    The Company will furnish to the Representative at any time when any
Securities remain outstanding, copies of all materials required to be delivered
under the Indenture to holders of Securities, except to the extent such
materials are filed by the Company with the Commission and are publicly
available.

(r)    The Company shall ensure that the Parent complies with all applicable
securities and other laws, rules and regulations, including, without limitation,
the Sarbanes-Oxley Act, and use its best efforts to cause the Parent’s directors
and officers, in their respective capacities as such, to comply with such laws,
rules and regulations, including, without limitation, the provisions of the
Sarbanes-Oxley Act.

(s)    The Company and each of the Guarantors, jointly and severally, agree to
pay the costs and expenses relating to the following matters: (i) the
preparation of the Indenture and the issuance of the Securities and the
Guarantees and the fees of the Trustee; (ii) the preparation, printing or
reproduction of the materials contained in the Disclosure Package and the Final
Memorandum and each amendment or supplement to either of them; (iii) the
printing (or reproduction) and delivery (including postage, air freight charges
and charges for counting and packaging) of such copies of the materials
contained in the Disclosure Package and the Final Memorandum, and all amendments
or supplements to either of them, as may, in each case, be reasonably requested
for use in connection with the offering and sale of the Securities and the
Guarantees; (iv) the preparation, printing, authentication, issuance and
delivery of the Securities; (v) any stamp or transfer taxes in connection with
the original issuance and sale of the Securities; (vi) the printing (or
reproduction) and delivery of this Agreement, any blue sky memorandum and all
other agreements or documents printed (or reproduced) and delivered in
connection with the offering of the Securities and the Guarantees; (vii) any
registration or qualification of the Securities and the Guarantees for offer and
sale under the securities or blue sky laws of the several states, the provinces
of Canada and any other jurisdictions specified pursuant to Section 5(e)
(including filing fees and the reasonable fees and expenses of counsel for the
Initial

 

16



--------------------------------------------------------------------------------

Purchasers relating to such registration and qualification); (viii) the
transportation and other expenses incurred by or on behalf of Company
representatives in connection with presentations to prospective purchasers of
the Securities; (ix) the fees and expenses of the Company’s accountants and the
fees and expenses of counsel (including local and special counsel) for the
Company; and (x) all other costs and expenses incident to the performance by the
Company of its obligations hereunder.

6.    Conditions to the Obligations of the Initial Purchasers. The obligations
of the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties of the Company and the Guarantors
contained herein at the Execution Time and the Closing Date, to the accuracy of
the statements of the Company and the Guarantors made in any certificates
delivered pursuant to the provisions hereof, to the performance by the Company
and the Guarantors of their respective obligations hereunder and to the
following additional conditions:

(a)    The Company shall have requested and caused (i) Sidley Austin LLP,
counsel for the Company, to furnish to the Representative its opinion and
negative assurance letter, each dated the Closing Date and addressed to the
Representative, substantially in the form of Exhibit A-1 hereto and
(ii) Vinson & Elkins LLP, tax counsel for the Company, to furnish to the
Representative its opinion, dated as of the Closing Date and addressed to the
Representative, substantially in the form of Exhibit A-2 hereto.

(b)    The Company shall have requested and caused the general counsel of the
Company to furnish the Representative an opinion, dated the Closing Date and
addressed to the Representative, substantially in the form of Exhibit B hereto.

(c)    The Company shall have requested and caused local counsel for each
applicable Guarantor to furnish the Representative their respective opinions,
dated the Closing Date and addressed to the Representative, substantially in the
form of Exhibit C-1 (for subsidiaries incorporated or formed in Massachusetts
and Pennsylvania), Exhibit C-2 (for subsidiaries incorporated or formed in Ohio)
and Exhibit C-3 (for subsidiaries incorporated or formed in Virginia) hereto.

(d)    The Representative shall have received from Sullivan & Cromwell LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date and addressed to the Representative, with respect to the issuance and sale
of the Securities, the Indenture, the Disclosure Package, the Final Memorandum
(as amended or supplemented at the Closing Date) and other related matters as
the Representative may reasonably require, and the Company shall have furnished
to such counsel such documents as they request for the purpose of enabling them
to pass upon such matters.

 

17



--------------------------------------------------------------------------------

(e)    The Company shall have furnished to the Representative a certificate of
the Company, signed by (x) the chief executive officer of the Company and
(y) the principal financial or accounting officer of the Company, dated the
Closing Date, to the effect that the signers of such certificate have carefully
examined the Disclosure Package and the Final Memorandum and any supplements or
amendments thereto and this Agreement and that:

(i)    the representations and warranties of the Company in this Agreement are
true and correct on and as of the Closing Date with the same effect as if made
on the Closing Date, and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date; and

(ii)    since the date of the most recent financial statements included in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto), there has been no material adverse change in the condition
(financial or otherwise), prospects, business or properties of the Company and
its subsidiaries, taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).

(f)    At the Execution Time and at the Closing Date, (i) the Company shall have
requested and caused Deloitte & Touche LLP and Ernst & Young LLP to furnish to
the Representative customary comfort letters, dated respectively as of the
Execution Time and as of the Closing Date, in form and substance reasonably
satisfactory to the Representative and confirming that they are independent
accountants within the meaning of the Exchange Act and the applicable published
rules and regulations thereunder and (ii) the Company shall have furnished to
the Representative a certificate of its chief financial officer, dated
respectively as of the Execution Time and as of the Closing Date, in form and
substance satisfactory to the Representative and providing “management comfort”
with respect to certain financial information contained in the Disclosure
Package and the Final Memorandum.

(g)    Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Disclosure Package (exclusive of any amendment or
supplement thereto) and the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (f) of this
Section 6; or (ii) any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), prospects,
business or properties of the Company and its subsidiaries taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto), the effect of
which, in any case referred to in clause (i) or (ii) above, is, in the sole
judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

(h)    The Securities shall be eligible for clearance and settlement through The
Depository Trust Company.

(i)    Subsequent to the Execution Time, there shall not have been any decrease
in the rating of any of the Company’s or the Parent’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 3(a)(62) under the Exchange Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.

 

18



--------------------------------------------------------------------------------

(j)    Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchasers, at 1888 Century Park East,
Suite 2100, Los Angeles, California 90067, on the Closing Date.

7.    Reimbursement of Expenses. If the sale of the Securities provided for
herein is not consummated because any condition to the obligations of the
Initial Purchasers set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Initial Purchasers, the Company will reimburse the Initial Purchasers
severally through Goldman Sachs on demand for all reasonable and documented
expenses (including reasonable fees and disbursements of counsel) that shall
have been incurred by them in connection with the proposed purchase and sale of
the Securities.

8.    Indemnification and Contribution. (a) The Company and the Guarantors,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser, the directors, officers, employees, Affiliates and agents of each
Initial Purchaser and each person who controls any Initial Purchaser within the
meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
U.S. federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities or actions in respect
thereof arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Memorandum, the Final
Memorandum, any Issuer Written Information, any General Solicitation, or any
other written information used by or on behalf of the Company or the Guarantors
in connection with the offer or sale of the Securities, or in any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company

 

19



--------------------------------------------------------------------------------

and the Guarantors will not be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon any such
untrue statement or alleged untrue statement or omission or alleged omission
made in the Preliminary Memorandum, the Final Memorandum, or in any amendment
thereof or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Initial Purchaser
through the Representative specifically for inclusion therein. This indemnity
agreement will be in addition to any liability that the Company or the
Guarantors may otherwise have.

(b)    Each Initial Purchaser severally, and not jointly, agrees to indemnify
and hold harmless the Company, each Guarantor, their respective directors and
officers, and each person who controls the Company or the Guarantors within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity to each Initial Purchaser, but only with reference to
written information relating to such Initial Purchaser furnished to the Company
by or on behalf of such Initial Purchaser through the Representative
specifically for inclusion in the Preliminary Memorandum or the Final Memorandum
(or in any amendment or supplement thereto). This indemnity agreement will be in
addition to any liability that any Initial Purchaser may otherwise have. The
Company and the Guarantors acknowledge that (i) the statements set forth in the
last paragraph of the cover page regarding delivery of the Securities and
(ii) under the heading “Plan of Distribution”, the eighth and ninth paragraphs
related to covering and stabilizing transactions in the Preliminary Memorandum
and the Final Memorandum constitute the only information furnished in writing by
or on behalf of the Initial Purchasers for inclusion in the Preliminary
Memorandum or the Final Memorandum or in any amendment or supplement thereto.

(c)    Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the

 

20



--------------------------------------------------------------------------------

indemnifying party and the indemnified party shall have reasonably concluded
upon the advice of counsel that there may be legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent:
(i) includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act, by or on behalf of any indemnified party.

(d)    In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Guarantors, jointly and severally, and
the Initial Purchasers severally agree to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending any loss, claim, damage,
liability or action) (collectively “Losses”) to which the Company and the
Guarantors and one or more of the Initial Purchasers may be subject in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors on the one hand and by the Initial Purchasers on the
other from the offering of the Securities. If the allocation provided by the
immediately preceding sentence is unavailable for any reason, the Company and
the Guarantors, jointly and severally, and the Initial Purchasers severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company and the Guarantors
on the one hand and the Initial Purchasers on the other in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations. Benefits received by the Company and the
Guarantors shall be deemed to be equal to the total net proceeds from the
offering (before deducting expenses) received by the Company, and benefits
received by the Initial Purchasers shall be deemed to be equal to the total
purchase discounts and commissions. Relative fault shall be determined by
reference to, among other things, whether any untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company and the Guarantors on the one
hand or the Initial Purchasers on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution were
determined by pro rata allocation or any other method of allocation that does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), in no event shall any
Initial Purchaser be required to contribute any amount in excess of the amount
by which the total purchase discounts and commissions received by such Initial
Purchaser with respect to the offering of the Securities exceeds the amount of
any damages that such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue

 

21



--------------------------------------------------------------------------------

statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Initial Purchaser within the meaning of either the Securities Act or
the Exchange Act and each director, officer, employee, Affiliate and agent of an
Initial Purchaser shall have the same rights to contribution as such Initial
Purchaser, and each person who controls the Company and the Guarantors within
the meaning of either the Securities Act or the Exchange Act and each officer
and director of the Company and the Guarantors shall have the same rights to
contribution as the Company and the Guarantors, subject in each case to the
applicable terms and conditions of this paragraph (d).

9.    Default by an Initial Purchaser. If any one or more Initial Purchasers
shall fail to purchase and pay for any of the Securities agreed to be purchased
by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to take
up and pay for (in the respective proportions which the principal amount of
Securities set forth opposite their names on Schedule I hereto bears to the
aggregate principal amount of Securities set forth opposite the names of all the
remaining Initial Purchasers on Schedule I hereto) the Securities which the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase; provided, however, that in the event that the aggregate principal
amount of Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
principal amount of Securities set forth in Schedule I hereto, the remaining
Initial Purchasers shall have the right to purchase all, but shall not be under
any obligation to purchase any, of the Securities, and if such nondefaulting
Initial Purchasers do not purchase all the Securities, this Agreement will
terminate without liability to any nondefaulting Initial Purchaser or the
Company. In the event of a default by any Initial Purchaser as set forth in this
Section 9, the Closing Date shall be postponed for such period, not exceeding
five Business Days, as the Representative shall determine in order that the
required changes in the Final Memorandum or in any other documents or
arrangements may be effected. Nothing contained in this Agreement shall relieve
any defaulting Initial Purchaser of its liability, if any, to the Company or any
nondefaulting Initial Purchaser for damages occasioned by its default hereunder.

10.    Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representative, by notice given to the Company prior
to delivery of and payment for the Securities, if at any time prior to such time
(i) trading of the common stock of the Parent shall have been suspended on the
New York Stock Exchange or any other United States national securities exchange;
(ii) trading in securities generally on the New York Stock Exchange shall have
been suspended or limited or minimum prices shall have been established on such
exchange; (iii) a banking moratorium shall have been declared either by U.S.
federal or New York State authorities; (iv) there shall have occurred a material
disruption in commercial banking or securities settlement or clearance services;
or (v) there shall have occurred any outbreak or escalation of hostilities,
declaration by the United States of a national emergency or war or other
calamity or crisis, in each case, the effect of which on financial markets is
such as to make it, in the sole judgment of the Representative impractical or
inadvisable to proceed with the offering, sale or delivery of the Securities as
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).

 

22



--------------------------------------------------------------------------------

11.    Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company,
the Guarantors or their officers and of the Initial Purchasers set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by or on behalf of the Initial Purchasers or the
Company or any of the indemnified persons referred to in Section 8 hereof, and
will survive delivery of and payment for the Securities. The provisions of
Sections 7 and 8 hereof shall survive the termination or cancellation of this
Agreement.

12.    Notices. All communications hereunder will be in writing and effective
only on receipt, and, if sent to the Representative, will be mailed, delivered
or telefaxed to Goldman Sachs & Co. LLC at 200 West Street, New York, New York
10282, Attention: Registration Department; or, if sent to the Company, will be
mailed, delivered or telefaxed to 972-556-6119 and confirmed to it at 6555
Sierra Drive, Irving, Texas 75039, attention of the Legal Department.

13.    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the indemnified
persons referred to in Section 8 hereof and their respective successors, and,
except as expressly set forth in Section 5(k) hereof, no other person will have
any right or obligation hereunder.

14.    Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

15.    Applicable Law. This Agreement, and any claim, controversy or dispute
arising under or related to this Agreement, will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

16.    Waiver of Jury Trial. The Company hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

17.    No Fiduciary Duty. The Company and the Guarantors hereby acknowledge that
(a) the purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company and the Guarantors, on
the one hand, and the Initial Purchasers and any Affiliate through which it may
be acting, on the other, (b) the Initial Purchasers are acting as principal and
not as an agent or fiduciary of the Company or the Guarantors and (c) the
Company’s and the Guarantors’ engagement of the Initial Purchasers in connection
with the offering and the process leading up to the offering is as independent
contractors and not in any other capacity. Furthermore, the Company and the
Guarantors agree that they are solely responsible for making their own judgments
in connection with the offering (irrespective of whether any of the Initial
Purchasers has advised or is currently advising the Company or the Guarantors on
related or other matters). The Company and the Guarantors agree

 

23



--------------------------------------------------------------------------------

that they will not claim that the Initial Purchasers have rendered advisory
services of any nature or respect, or owe an agency, fiduciary or similar duty
to the Company or the Guarantors, in connection with such transaction or the
process leading thereto.

18.    Waiver of Tax Confidentiality. Notwithstanding anything herein to the
contrary, purchasers of the Securities (and each employee, representative or
other agent of a purchaser) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S. tax structure, other
than any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

19.    Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.

20.    Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

21.    Recognition of the U.S. Special Resolution Regimes.

(a)    In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

(c)    For the purpose of this Section 21,

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

24



--------------------------------------------------------------------------------

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

 

25



--------------------------------------------------------------------------------

Very truly yours, Vistra Operations Company LLC, as Issuer By:  

/s/ Kristopher E. Moldovan

Name:   Kristopher E. Moldovan Title:   Senior Vice President and Treasurer ANP
Bellingham Energy Company, LLC ANP Blackstone Energy Company, LLC Big Brown
Power Company LLC Calumet Energy Team, LLC Casco Bay Energy Company, LLC Coffeen
and Western Railroad Company Coleto Creek Power, LLC Comanche Peak Power Company
LLC Dallas Power & Light Company, Inc. Dynegy Administrative Services Company
Dynegy Associates Northeast LP, Inc. Dynegy Coal Generation, LLC Dynegy Coal
Holdco, LLC Dynegy Coal Trading & Transportation, L.L.C. Dynegy Commercial Asset
Management, LLC Dynegy Conesville, LLC Dynegy Dicks Creek, LLC Dynegy Energy
Services (East), LLC Dynegy Energy Services, LLC Dynegy Fayette II, LLC Dynegy
Gas Imports, LLC Dynegy Hanging Rock II, LLC Dynegy Kendall Energy, LLC Dynegy
Killen, LLC Dynegy Marketing and Trade, LLC Dynegy Miami Fort, LLC Dynegy
Midwest Generation, LLC Dynegy Morro Bay, LLC Dynegy Moss Landing, LLC Dynegy
Northeast Generation GP, Inc. Dynegy Oakland, LLC Dynegy Operating Company
Dynegy Power Generation, Inc. Dynegy Power Marketing, LLC

 

26



--------------------------------------------------------------------------------

Dynegy Power, LLC Dynegy Resource II, LLC Dynegy Resources Generating Holdco,
LLC Dynegy South Bay, LLC Dynegy Stuart, LLC Dynegy Washington II, LLC Dynegy
Zimmer, LLC Ennis Power Company, LLC EquiPower Resources Corp. Forney Pipeline,
LLC Generation SVC Company Havana Dock Enterprises, LLC Hays Energy, LLC
Hopewell Power Generation, LLC Illinois Power Generating Company Illinois Power
Marketing Company Illinois Power Resources Generating, LLC Illinois Power
Resources, LLC Illinova Corporation IPH, LLC Kincaid Generation, L.L.C. La
Frontera Holdings, LLC Lake Road Generating Company, LLC Liberty Electric Power,
LLC Lone Star Energy Company, Inc. Lone Star Pipeline Company, Inc. Luminant
Energy Company LLC Luminant Energy Trading California Company Luminant ET
Services Company LLC Luminant Generation Company LLC Luminant Mining Company LLC
Masspower, LLC Midlothian Energy, LLC Milford Power Company, LLC NCA Resources
Development Company LLC NEPCO Services Company Northeastern Power Company Oak
Grove Management Company LLC Ontelaunee Power Operating Company, LLC Pleasants
Energy, LLC Richland-Stryker Generation LLC Sandow Power Company LLC Sithe
Energies, Inc. Sithe/Independence LLC Southwestern Electric Service Company,
Inc. Texas Electric Service Company, Inc.

 

27



--------------------------------------------------------------------------------

Texas Energy Industries Company, Inc. Texas Power & Light Company, Inc. Texas
Utilities Company, Inc. Texas Utilities Electric Company, Inc. T-Fuels, LLC TXU
Electric Company, Inc. TXU Energy Retail Company LLC TXU Retail Services Company
Upton County Solar 2, LLC Value Based Brands LLC Vistra Asset Company LLC Vistra
Corporate Services Company Vistra EP Properties Company Vistra Finance Corp.
Vistra Preferred Inc. Wharton County Generation, LLC Wise County Power Company,
LLC Wise-Fuels Pipeline, Inc., as Guarantors By:  

/s/ Kristopher E. Moldovan

Name:   Kristopher E. Moldovan Title:   Senior Vice President and Treasurer

 

28



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written. GOLDMAN SACHS & CO. LLC By:  

/s/ Douglas Buffone

Name:   Douglas Buffone Title:   Managing Director For itself and the other
several Initial Purchasers named in Schedule I to the foregoing Agreement.

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal
Amount of
Securities to be
Purchased  

Goldman Sachs & Co. LLC

   U.S.$ 260,000,000  

SunTrust Robinson Humphrey, Inc

   $ 117,000,000  

Citigroup Global Markets Inc

   $ 78,000,000  

Credit Suisse Securities (USA) LLC

   $ 78,000,000  

Barclays Capital Inc.

   $ 68,250,000  

BMO Capital Markets Corp.

   $ 68,250,000  

BNP Paribas Securities Corp.

   $ 68,250,000  

Credit Agricole Securities (USA) Inc.

   $ 68,250,000  

Deutsche Bank Securities Inc.

   $ 68,250,000  

J.P. Morgan Securities LLC

   $ 68,250,000  

Mizuho Securities USA LLC

   $ 68,250,000  

Morgan Stanley & Co. LLC

   $ 68,250,000  

MUFG Securities Americas Inc.

   $ 68,250,000  

Natixis Securities Americas LLC

   $ 68,250,000  

RBC Capital Markets, LLC

   $ 16,250,000  

UBS Securities LLC

  

Total

   $ 1,300,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Vistra Operations Company LLC

$1,300,000,000

5.00% Senior Notes Due 2027

The information in this term sheet supplements the Company’s preliminary
offering memorandum dated June 6, 2019 (the “Preliminary Memorandum”) and
supersedes the information in the Preliminary Memorandum to the extent
inconsistent with the information in the Preliminary Memorandum. This term sheet
is qualified in its entirety by reference to the Preliminary Memorandum.

 

Issuer    Vistra Operations Company LLC Notes Offered    5.00% Senior Notes due
2027 (the “Notes”) Maturity Date    July 31, 2027 Principal Amount   
$1,300,000,000 Gross Proceeds    $1,300,000,000 Distribution    144A/Reg S
Expected Ratings*    Ba3 / BB / BB (Moody’s / S&P / Fitch) Interest Rate   
5.00% Price to Public    100.00% Yield to Maturity    5.00% Reference Treasury
   United States Treasury 2.25% due August 15, 2027 Spread to Treasury    T +
296 bps Interest Payment Dates    Semi-annually in arrears on January 31 and
July 31 of each year First Interest Payment Date    January 31, 2020 Record
Dates    January 15 and July 15 Equity Clawback    40% at 105.00% until July 31,
2022 Change of Control Triggering Event    Investor put at 101% Optional
Redemption    Except as set forth in the Preliminary Memorandum, the Company
will not be entitled to redeem the Notes at any time prior to July 31, 2022. On
and after such date, the Company



--------------------------------------------------------------------------------

   may redeem the Notes, in whole or in part, at the following redemption
prices:      Year    Percentage         

2022

     102.500 %      

2023

     101.250 %      

2024 and thereafter

     100.000 %    Make Whole    T + 50 bps

 

  Joint Bookrunners    Goldman Sachs & Co. LLC    SunTrust Robinson Humphrey,
Inc.    Citigroup Global Markets Inc.

 

     Credit Suisse Securities (USA) LLC

 

     Barclays Capital Inc.

 

     BMO Capital Markets Corp.

 

     BNP Paribas Securities Corp.

 

     Credit Agricole Securities (USA) Inc.    Deutsche Bank Securities Inc.

 

     J.P. Morgan Securities LLC

 

     Mizuho Securities USA LLC

 

     Morgan Stanley & Co. LLC

 

     MUFG Securities Americas Inc.

 

     Natixis Securities Americas LLC

 

     RBC Capital Markets, LLC

 

  Co-Manager    UBS Securities LLC

 

  Trade Date    June 6, 2019

 

  Settlement Date    June 21, 2019

 

  CUSIP    92840V AF9 (Rule 144A)

 

     U9226V AE7 (Regulation S)

 

  ISIN    US92840VAF94 (Rule 144A)

 

     USU9226VAE75 (Regulation S)

 

 

This communication is confidential and is intended for the sole use of the
person to whom it is provided by the sender. This information does not purport
to be a complete description of the Notes or the offering. Please refer to the
Preliminary Memorandum for a complete description.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any Notes in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

These Notes have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and the rules and regulations promulgated
thereunder and may only be sold to qualified institutional buyers in reliance on
Rule 144A under the Securities Act and to persons outside the United States in
compliance with Regulation S under the Securities Act.

 

*

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.



--------------------------------------------------------------------------------

SCHEDULE III

Schedule of Written General Solicitation Materials

None.



--------------------------------------------------------------------------------

ANNEX A

Significant Subsidiaries

 

1      ANP Bellingham Energy Company, LLC 2      ANP Blackstone Energy Company,
LLC 3      Casco Bay Energy Company, LLC 4      Coleto Creek Power, LLC 5     
Comanche Peak Power Company LLC 6      Dynegy Coal Generation, LLC 7      Dynegy
Coal Holdco, LLC 8      Dynegy Commercial Asset Management, LLC 9      Dynegy
Energy Services (East), LLC 10      Dynegy Energy Services, LLC 11      Dynegy
Fayette II, LLC 12      Dynegy Hanging Rock II, LLC 13      Dynegy Marketing and
Trade, LLC 14      Dynegy Miami Fort, LLC 15      Dynegy Midwest Generation, LLC
16      Dynegy Moss Landing, LLC 17      Dynegy Power Generation, Inc. 18     
Dynegy Power, LLC 19      Dynegy Resource II, LLC 20      Dynegy Zimmer, LLC 21
     Electric Energy, Inc. 22      Ennis Power Company, LLC 23      Equipower
Resources Corp. 24      Hays Energy, LLC 25      Hopewell Power Generation, LLC
26      Illinois Power Generating Company 27      Illinois Power Marketing
Company 28      Illinois Power Resources Generating, LLC 29      Illinois Power
Resources, LLC 30      IPH, LLC 31      Kincaid Generation, L.L.C. 32      La
Frontera Holdings, LLC



--------------------------------------------------------------------------------

33      Lake Road Generating Company, LLC 34      Liberty Electric Power, LLC 35
     Luminant Energy Company LLC 36      Luminant Mining Company LLC 37     
Masspower, LLC 38      Midlothian Energy, LLC 39      Midwest Electric Power,
Inc. 40      Milford Power Company, LLC 41      North Jersey Energy Associates,
LP 42      Northeast Energy Associates, LP 43      Northeastern Power Company 44
     Oak Grove Management Company LLC 45      Ontelaunee Power Operating
Company, LLC 46      Pleasants Energy, LLC 47      Sithe Energies, Inc. 48     
Sithe/Independence Power Partners, LP 49      Sithe/Independence, LLC 50     
TXU Energy Retail Company LLC 51      Vistra Asset Company LLC 52      Vistra EP
Properties Company 53      Vistra Intermediate Company LLC 54      Vistra
Operations Company LLC 55      Vistra Preferred Inc.



--------------------------------------------------------------------------------

EXHIBIT A-1

OPINION AND DISCLOSURE LETTER OF

SIDLEY AUSTIN LLP

Based on and subject to the foregoing and the other limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

(i)    The Company is a limited liability company validly existing and in good
standing under the laws of the State of Delaware. The Company has limited
liability company power and authority to own, lease and operate its properties
and to conduct its business as described in the Disclosure Package (as defined
below) and the Offering Memorandum and to execute, deliver and perform its
obligations under the Purchase Agreement, the Indenture and the Notes.

(ii)    Each Corporate Guarantor is a corporation validly existing and in good
standing under the laws of the state of its incorporation. Each Corporate
Guarantor has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Disclosure Package
and the Offering Memorandum and to execute, deliver and perform its obligations
under the Purchase Agreement, the Indenture and its Guarantee.

(iii)    Each LLC Guarantor is a limited liability company validly existing and
in good standing under the laws of the state of its formation. Each LLC
Guarantor has limited liability company power and authority to own, lease and
operate its properties and to conduct its business as described in the
Disclosure Package and the Offering Memorandum and to execute, deliver and
perform its obligations under the Purchase Agreement and the Indenture.

(iv)    The Purchase Agreement has been duly authorized, executed and delivered
by the Company and each Covered Guarantor.

(v)    The Notes have been duly authorized by the Company. When the Notes are
duly executed by authorized officers of the Company and authenticated by the
Trustee, all in accordance with the Indenture, and delivered to and paid for by
the Initial Purchasers in accordance with the Purchase Agreement, the Notes will
be valid and binding obligations of the Company, enforceable against the Company
in accordance with their terms, and will be entitled to the benefits of the
Indenture.

(vi)    The Guarantee by each Covered Guarantor has been duly authorized by each
Covered Guarantor. When the Notes are duly executed by authorized officers of
the Company and authenticated by the Trustee, all in accordance with the
Indenture, and delivered to and paid for by the Initial Purchasers in accordance
with the Purchase Agreement, the Guarantee by each Guarantor will be the valid
and binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms.

(vii)    No consent, approval, authorization or other order of any federal
regulatory body, federal administrative agency or other federal governmental
body of the United States of America or any state regulatory body, state
administrative agency or other state governmental body of the State of Illinois,
the State of Texas or the State of New York is required under Applicable Laws
for the execution and delivery by the Company or any Covered Guarantor of the
Purchase Agreement or the Indenture and the issuance and sale of the Securities
to the Initial Purchasers as contemplated by the Purchase Agreement.

(viii)    The execution and delivery by the Company and each Covered Guarantor
of the Purchase Agreement and the Indenture, and the issuance and sale of the
Securities to the Initial Purchasers pursuant to the Purchase Agreement, do not
(a) violate the certificate of incorporation or by-laws of the Company or any
Corporate Guarantor or the certificate of formation or limited liability company
agreement of any LLC Guarantor, (b) result in any breach of, or constitute a
default under, any of the agreements or instruments listed on Schedule IV hereto
or (c) result in a violation by the Company or any Covered Guarantor of any of
the terms and provisions of any Applicable Laws.

(ix)    The statements in the Preliminary Offering Memorandum and the Offering
Memorandum under the caption “Description of Notes,” to the extent that such
statements purport to describe certain provisions of the Indenture or the
Securities, accurately describe such provisions in all material respects.

(x)    The Indenture has been duly authorized, executed and delivered by the
Company and each Covered Guarantor and is a valid and binding agreement of the
Company and each Guarantor, enforceable against the Company and each such
Guarantor in accordance with its terms.

(xi)    Assuming (A) the accuracy and performance of, and compliance with, the
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers set forth in the Purchase Agreement and (B) the accuracy
and performance of, and compliance with, the representations, warranties and
agreements of each of the persons to whom the Initial Purchasers initially
offer, resell or otherwise transfer the Securities as set forth in the Offering
Memorandum under the caption “Notice to Investors,” it is not necessary, in
connection with the sale of the Securities to the Initial Purchasers under the
Purchase Agreement or in connection with the initial resale of the Securities by
the Initial Purchasers, in each case in the manner contemplated by the Purchase
Agreement and the Offering Memorandum, to register the Securities under the 1933
Act or to qualify the Indenture under the 1939 Act, it being understood that we
express no opinion as to any subsequent resale or other transfer of any
Securities.

(xii)    The statements in the Annual Report on Form 10-K for the fiscal year
ended December 31, 2018, filed by Vistra Energy Corporation with the Securities
and Exchange Commission on February 28, 2019, to the extent that such statements
purport to describe matters of United States federal environmental law,
accurately describe such matters in all material respects.

(xiii)    The Company and each Applicable Guarantor is not and, after giving
effect to the offering and sale of the Notes and the application of the proceeds
thereof as described in the Offering Memorandum, will not be required to be
registered as an “investment company” as defined in the 1940 Act.



--------------------------------------------------------------------------------

EXHIBIT A-2

OPINION OF

VINSON & ELKINS LLP

Based on such facts and subject to the qualifications, assumptions and
limitations set forth herein and in the Preliminary Memorandum and Final
Memorandum, we hereby confirm that the statements in the Preliminary Memorandum
and Final Memorandum under the caption “Certain U.S. Federal Income Tax
Considerations,” insofar as such statements purport to constitute summaries of
United States federal income tax law and regulations or legal conclusions with
respect thereto, have been reviewed by us and are accurate in all material
respects.



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF VISTRA OPERATIONS COMPANY LLC

GENERAL COUNSEL

Based on and subject to the foregoing and the other limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that the
Company has an authorized capitalization as set forth in the Preliminary
Offering Memorandum and the Offering Memorandum under the heading
“Capitalization” and all of the outstanding shares of capital stock or other
equity interests of each Guarantor have been duly and validly authorized and
issued, and, in the case of capital stock, are fully paid and non-assessable. I
am also of the opinion that there is no pending or, to my knowledge, threatened
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property that is not adequately disclosed in the
Preliminary Offering Memorandum and Offering Memorandum, except in each case for
such proceedings that, if the subject of an unfavorable decision, ruling or
finding would not singly or in the aggregate, have a Material Adverse Effect as
such term is defined in the Purchase Agreement.



--------------------------------------------------------------------------------

EXHIBIT C-1

OPINION FROM MASSACHUSETTS/PENNSYLVANIA COUNSEL

Based upon the foregoing, and subject to the assumptions, limitations and
qualifications stated herein, it is our opinion that:

1.     Each of NEPCO and NPC is a corporation validly existing and, as of the
date of the Subsistence Certificate referenced on Schedule I hereto, subsisting
under the laws of the Commonwealth of Pennsylvania. Each of NEPCO and NPC has
the corporate power and authority to own, lease and operate its properties and
to conduct its business as described in the Disclosure Package and the Offering
Memorandum and to execute, deliver and perform its obligations under the
Purchase Agreement, the Indenture and its Guarantee.

2.     Masspower is a limited liability company validly existing and, as of the
date of the Good Standing Certificate referenced on Schedule I hereto, in good
standing under the laws of the Commonwealth of Massachusetts. Masspower has the
limited liability company power and authority to own, lease and operate its
properties and to conduct its business as described in the Disclosure Package
and the Offering Memorandum and to execute, deliver and perform its obligations
under the Purchase Agreement, the Indenture and its Guarantee.

3.     Each of the Indenture and the Purchase Agreement has been duly
authorized, executed and delivered by each Specified Guarantor and is a valid
and binding agreement of each Specified Guarantor.

4.     The Guarantee by each Specified Guarantor has been duly authorized,
executed and delivered by each Specified Guarantor.

5.     No consent, approval, authorization or other order of any federal
regulatory body, federal administrative agency or other federal governmental
body of the United States of America or any state regulatory body, state
administrative agency or other state governmental body of the Commonwealth of
Pennsylvania, is required for the execution and delivery by the Pennsylvania
Guarantors of the Purchase Agreement or the Indenture and the issuance and sale
of the Guarantees by the Pennsylvania Guarantors to the Initial Purchasers as
contemplated by the Purchase Agreement.

6.     The execution and delivery by each Specified Guarantor of the Purchase
Agreement and the Indenture, and the issuance and sale of the Securities to the
Initial Purchasers pursuant to the Purchase Agreement, do not (a) violate the
certificate of incorporation or by-laws of either NEPCO or NPC or the
certificate of formation or limited liability company agreement of Masspower, or
(b) result in a violation by any Specified Guarantor of any Applicable Laws.



--------------------------------------------------------------------------------

Exhibit C-2

EXHIBIT C-2

OPINION FROM OHIO COUNSEL

Based on and subject to the foregoing and the other limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

(i)     The Ohio Guarantor is in full force and effect as a limited liability
company under the laws of the State of Ohio. The Ohio Guarantor has limited
liability company power and authority to own, lease and operate its properties
and to conduct its business as described in the Disclosure Package and the
Offering Memorandum and to execute, deliver and perform its obligations under
the Purchase Agreement, the Indenture and its Guarantee.

(ii)     The Purchase Agreement has been duly authorized, executed and delivered
by the Ohio Guarantor.

(iii)     The Guarantee by the Ohio Guarantor has been duly authorized, executed
and delivered by the Ohio Guarantor.

(iv)     No consent, approval, authorization or other order of any federal
regulatory body, federal administrative agency or other federal governmental
body of the United States of America or any state regulatory body, state
administrative agency or other state governmental body of the State of Ohio is
required under Applicable Laws for the execution and delivery by the Ohio
Guarantor of the Purchase Agreement or the Indenture.

(v)     The execution and delivery by the Ohio Guarantor of the Purchase
Agreement and the Indenture, do not (a) violate the articles of organization or
operating agreement of the Ohio Guarantor, in each case as currently in effect,
or (b) result in a violation by the Ohio Guarantor of any of the terms and
provisions of any Applicable Laws.



--------------------------------------------------------------------------------

Exhibit C-3

EXHIBIT C-3

OPINION FROM VIRGINIA COUNSEL

Based upon the foregoing and subject to the qualifications, assumptions,
limitations and exceptions set forth herein, we are of the opinion that:

1.     The Virginia Guarantor is a limited liability company validly existing
under the laws of the Commonwealth of Virginia with limited liability company
power and authority necessary to own, lease and operate its properties and
conduct its business as described in each of the Disclosure Package and the
Final Memorandum.

2.     The Virginia Guarantor has all requisite limited liability company power
and authority to execute, deliver and perform its obligations under the Purchase
Agreement, the Indenture and the Guarantees, as applicable.

3.     The Purchase Agreement, the Indenture and the Guarantees have been duly
authorized, executed and delivered, as applicable, by the Virginia Guarantor.

4.     None of the offering, issuance and sale of the Guarantees by the Virginia
Guarantor, the consummation of the transactions contemplated in the Purchase
Agreement, the Indenture and the Guarantees by the Virginia Guarantor or the
execution and delivery of the Purchase Agreement, the Indenture and the
Guarantees, as applicable, by the Virginia Guarantor will violate (a) the
Articles of Organization or the Operating Agreement, (b) any applicable laws of
the Commonwealth of Virginia or (c) any order or decree, known to us to be
applicable to the Virginia Guarantor, of any court or any governmental agency or
body of the Commonwealth of Virginia.

5.     No consent, approval, authorization or other action by, or filing with,
any governmental agency or body of the Commonwealth of Virginia or, to our
knowledge, any court thereof, is required under any applicable laws of the
Commonwealth of Virginia to be obtained or made by the Virginia Guarantor as of
the date hereof for (a) the execution and delivery by the Virginia Guarantor of
the Purchase Agreement, the Indenture or the Guarantees, as applicable, or (b)
the consummation by the Virginia Guarantor of the transactions contemplated by
the Purchase Agreement, the Indenture or the Guarantees.

 